Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-12, 14-18, and 20 are currently pending and are being examined.
Claims 1, 8, and 15 have been newly amended.
Claims 6, 13, and 19 have been newly cancelled
In response to amendments made to the claims, all rejections previously given under 35 U.S.C. 103 have been withdrawn
The rejection under 35 U.S.C. 101 has been updated to reflect the newly added amendments.


Response to Arguments
Arguments Regarding 35 U.S.C. 101
	Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. 
	On page 12 of their remarks, the applicant states, “Applicant respectfully traverses the Office's finding that the claimed invention falls under the subject of organizing human activities, and submits that independent claims [[ ]], at least as amended, contain features that, when the claims are read as a whole, indicate that the recited claims cannot be read as such.”  The examiner respectfully disagrees. Specifically, the examiner notes that claims 1, 8, and 15 recite limitations that describe a system/process for identifying a payment option that provides the greatest economic benefit to the user (as described in the 101 rejection below). Merely applying generic computer components to implement the abstract 
	
	On pages 13 and 14 of their remarks, the applicant argues that, “at least the processes of: identifying, by a cognitive system that is separate from the mobile device and that performs predictive analysis based on continuous learned data… integrate any purported recited judicial exception into a practical application of that exception.” The examiner respectfully disagrees. Merely stating that the system performs predictive analysis based on continuous learned data is insufficient to overcome the rejection under 35 U.S.C. 101. This limitation does not provide sufficient detail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Predictive analysis is a substantially broad term which, under its broadest reasonable interpretation, could be performed in the human mind.  The term “continuous learned data” is similarly broad. In light of the applicant’s specification (e.g. Paragraph 44), this amounts to no more than merely an updated database comprising information associated with a transaction (e.g. exchange rates for various times/locations). In order for such a limitation to overcome the rejection under 35 U.S.C. 101, sufficient detail regarding how the predictive analysis is performed and/or how the data is gathered must be provided in the claims. 

	On page 15 of their response, the Applicant argues that, “Applicant respectfully submits that… is not [a] well-understood, routine, conventional activity in the field of data compilation, storage and retrieval.” The Examiner respectfully disagrees. The examiner points to the 101 rejection which states that the courts have determined the concepts of mere data gathering/transmitting to be well-understood, routine, and conventional activity. The limitations which the examiner has identified as insignificant extra-solution activity (e.g. extracting data from a bill from payment, determining a location of a mobile device, and submitting a payment option for processing) amount to no more than mere data gathering/transmitting. Additionally, as described above, the remaining claim limitations recite generic computer components (e.g. memory, bus, processor, mobile device, and cognitive system) to implement the abstract idea on a computer. This includes performing predictive analysis as amended in claims 1, 8, and 15. Therefore, the claims do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
First of all, the claims are directed to one or more of the following categories: a process (claims 1-5 and 7), a machine (claims 15-18 and 20), or an article of manufacture (claims 8-12 and 14). 


Step 2A: Prong 1
Claim 8 recites an abstract idea of: 
generating a set of attributes corresponding to each payment option of a plurality of payment options associated with a purchaser, wherein the set of attributes includes an interest rate, any item-related discount interest rate, any location-related discount interest rate, any foreign exchange rate, any purchase insurance availability, any rewards points, any item related bonus rewards points, any location-related rewards points, any rebates, any item-related bonus rebates, and any location-related bonus rebates; 
identifying [[by a cognitive system that is separate from the mobile device]] and that performs predictive analysis based on continuous learned data, a benefit from using the payment option for each item of the set of items at the commercial location based on the set of attributes for each payment option of the plurality of payment options; and 
automatically selecting a set of optimal payment options that includes an optimal payment option that is determined to generate a greatest economic benefit for every item of the set of items being purchased at the commercial location based on the set of attributes.”
This claim, as a whole, recites a method of organizing human activity because the claim recites a system that merely identifies attributes associated with a various payment methods, identifies a benefit of using each payment method, and selects a payment method to use in the transaction. This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle and/or a commercial interaction, namely selecting a payment option to perform a transaction. The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is directed to an abstract idea.
Step 2A: Prong 2
Besides reciting the abstract idea, claim 8 also recites generic computer components (e.g. memory, bus, processor, mobile device, and cognitive system).
	The recited abstract idea is not integrated into a practical application. In particular, claim 8 only recites generic computer components (e.g. memory, bus, processor, mobile device, and cognitive system) to receive/transmit/analyze data and perform the process of selecting a payment option to perform a transaction. The additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to select the payment option. 
	Claim 8 also includes the additional elements of:
“Extracting, by a mobile device of a user, from a bill for payment, each item of a set of items being purchased during a commercial transaction;”
“Determining, by the mobile device, a commercial location at which the commercial transaction is being performed;” and
“Automatically submitting, by the mobile device, the optimal payment option selected by the cognitive system as the payment option for the set of items.”
	These limitations merely state that the system gathers data relating to a bill for payment and a location of the transaction, and transmits data regarding a selected payment method for the transaction. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Additionally, claim 8 shows no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 8 is directed to an abstract idea.

Step 2B
	Claim 8 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 8 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components. 
	The “Extracting…”, “Determining…”, and “Automatically submitting…” steps described above as insignificant extra-solution activity has been re-evaluated in step 2B. As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Therefore, claim 8 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claims 1 and 15:
	Regarding claim 1, the limitations of the claim are similar to those of claim 8. Although this claim is recited as a method, all of the limitations included in the method are also recited in claim 8. Additionally, claim 1 does not include any additional elements, other than those recited in claim 8, which would integrate the abstract idea into a practical application. Therefore, claim 1 is not patent eligible under 35 U.S.C. 101 for similar reasons as claim 8.
	Regarding claim 15, the limitations of the claim are similar to those of claim 8. However, claim 15 also recites several additional elements (e.g. computer program product, computer device, and computer readable medium). These additional elements are also recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Therefore, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application as described above. Therefore, claim 15 is not patent eligible under 35 U.S.C. 101 for similar reasons as claim 8.

Dependent Claims
	Dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 are also rejected under 35 U.S.C. 101 for the following reasons:
	Regarding Claims 2, 9, and 16, these claims are recited at a high level of generality such that they amount to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g)). For example, claim 2 recites the steps of, “parsing the line item, determining the item being purchased in the line item, and determining an item type for the item being purchased.” These steps merely describe a process for gathering data from a bill/receipt. These limitations do not amount to significantly more than the abstract idea because the concept of receiving data over a network has been recognized by the courts as a well understood, routine, and conventional activity (See MPEP 2106.05(d)(II)(i)). Therefore, claim 2 does not integrate the exception into a practical application. Similar arguments can be made regarding claims 9 and 16.
	Regarding Claims 3, 10, and 17, these claims merely add further description to the process of uploading the bill for payment to the mobile device. Merely stating that this process is performed electronically does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than applying generic computer components (e.g. point of sale payment system) to perform the process of gathering/transferring data on a computer.
	Regarding Claims 4 and 11, these claims merely add further description to the process of gathering the location data. Merely defining which locations may be included in the location data does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea because it does not impose any meaningful limitations on practicing the abstract idea.
	Regarding Claims 5 and 12, these claims merely add further description to the payment options recited in claims 1 and 8 respectively. Merely defining which payment options may be selected by the system does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea because it does not impose any meaningful limitations on practicing the abstract idea.
	Regarding Claims 7, 14, and 20, these claims merely state that the system analyzes a second set of items to determine a second optimal payment option for the transaction. Merely stating that the system repeats steps performed in the independent claim (e.g. extracting a set of items from a bill for payment and selecting an optimal payment option for the set of items) does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, these claims are rejected for similar reasons as the independent claim described above.
	Regarding Claim 18, this claim adds further description to the process of gathering location data. Merely defining which locations may be included in the location data does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea because it does not impose any meaningful limitations on practicing the abstract idea. Similarly, claim 18 adds further description to the payment options recited in claims 1 and 8 respectively. Merely defining which payment options may be selected by the system similarly does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea because it does not impose any meaningful limitations on practicing the abstract idea.

	As a result, such limitations do not overcome the requirements as described above. Therefore, claims 2-5, 7, 9-12, 14, 16-18, and 20 are directed to an abstract idea. Thus, claims 1-5, 7-12, 14-18, and 20 are not patent eligible.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bishop (U.S. Pre-Grant Publication No. 20090138388): Describes a system/method for enabling the allocation of at least a portion of a charge to different transaction accounts. The factors that determine this allocation include various interest rates and exchange rates.



Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696          

/EDWARD CHANG/Primary Examiner, Art Unit 3696